Citation Nr: 0429060	
Decision Date: 10/22/04    Archive Date: 11/08/04

DOCKET NO.  01-09 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for chronic fatigue 
syndrome (CFS).  


REPRESENTATION

Veteran represented by:	South Dakota Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in South 
Falls, South Dakota (the RO).   

Procedural History

The veteran served on active duty from October 1963 until 
September 1971 and  from February 1973 until February 1985.  

In November 1999, the RO received the veteran's claim of 
entitlement to service connection for CFS.  The March 2000 
rating decision denied the veteran's claim.  The veteran 
disagreed with the March 2000 rating decision and initiated 
this appeal.  The appeal was perfected by the timely 
submission of the letter of the veteran's representative in 
August 2000.  

This case was previously before the Board in October 2002.  
At that time, the Board determined that an independent 
medical opinion was required to clarify the veteran's 
diagnosis and to procure a nexus statement including a 
specific determination as to whether or not the veteran's 
disability was as least as likely as not related to the 
veteran's service.  See 38 U.S.C.A. § 7109 (West 2002); 38 
C.F.R. § 20.901(d) (2003).  The opinion was obtained and a 
copy of the opinion was provided to the veteran and his 
representative.  The veteran has waived consideration of the 
opinion by the agency of original jurisdiction.  

The Board has determined that additional development is 
required.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

The veteran is seeking entitlement to service connection for 
CFS.  In substance, he contends that various medical 
complaints which were documented in service constituted the 
onset of CFS.  For reasons explained immediately below, the 
Board believes that a remand is in order.

Reasons for remand

The VCAA

During the pendency of this claim the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  Among other things, 
the VCAA redefines the obligations of VA with respect to its 
duty to notify and assist the veteran in the development of 
his claim.  The VCAA is applicable to all claims filed on or 
after the date of its enactment, or filed before the date of 
enactment and not yet final as of that date.  

After a review of the record, the Board has determined that 
the veteran has not been provided with VCAA notice regarding 
his CFS claim.  In particular, there has been no notice to 
the veteran of the division of responsibilities between him 
and VA in obtaining evidence necessary to substantiate his 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Further, there has been no notice to the veteran that he 
should submit any evidence in his possession which is 
pertinent to the claim on appeal.  See Pelegrini v. 
Prinicipi, 18 Vet. App. 112 (2004)

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir.) held that the 
regulation giving the Board direct authority to cure a 
procedural defect in an appeal by providing the claimant with 
notice under the VCAA, 38 C.F.R. § 19.9(a)(2)(ii), was 
invalid as contrary to the statutory authority, 38 U.S.C.A. § 
5103(b).  Thus, if, as here, the record has a procedural 
defect with respect to the notice required under the VCAA, 
this may no longer be cured by the Board.  Accordingly, the 
Board must remand the case to the agency of original 
jurisdiction because the record does not show that the 
veteran was provided adequate notice under the VCAA and the 
Board is without authority to do so.  

Additional evidentiary development

In general, VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  Correspondence in the veteran's VA claims folder 
appears to indicate that he applied for Social Security 
Administration (SSA) disability benefits in 1992.  
The veteran's SSA records have not been associated with the 
claims file.  Therefore, the AOJ must obtain any existing 
records from SSA pertaining to the veteran's claim for SSA 
disability benefits.  See Murincsak v. Derwinski, 2 Vet. App. 
363 (1992) [the statutory duty to assist includes obtaining 
records from SSA and giving appropriate consideration and 
weight to such evidence in determining whether to award or 
deny VA disability compensation benefits].

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1. VBA must ensure that all VCAA notice 
obligations have been satisfied.  In 
particular, VBA must notify the veteran 
and his representative of the information 
and evidence needed to substantiate his 
claim on appeal and of what part of such 
evidence the Secretary will attempt to 
obtain on his behalf and what part he 
should provide.  The veteran should also 
be told to provide any evidence in his 
possession that is pertinent to his claim 
on appeal.

2.  VBA should contact SSA for the purpose of 
obtaining 
any records from that agency that pertain to the 
veteran's                   claim for SSA 
disability benefits.  Any records so obtained                  
should be associated with the veteran's VA claims 
folder.

3.  VBA should then review the evidence 
of record, including the independent 
medical expert opinion obtained by the 
Board and any other additional evidence 
obtained, and readjudicate the veteran's 
claim.  If the claim remains denied, VBA 
should provide the veteran with a 
supplemental statement of the case (SSOC) 
which includes the revised spine 
regulations.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




